Citation Nr: 0842363	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  03-20 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 30 percent for coronary arteriosclerotic heart disease 
(CAD), status post myocardial infarction prior to November 
26, 2003.

2.   Entitlement to an increased disability rating for 
coronary arteriosclerotic heart disease (CAD), status post 
myocardial infarction, currently evaluated as 60 percent 
disabling effective November 26, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1961 to July 
1989.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In October 2003, the veteran cancelled an RO hearing 
scheduled for that month.  The veteran has not requested that 
the hearing be rescheduled.  Therefore, his request for a 
hearing is considered withdrawn.  See 38 C.F.R. § 20.702 (e) 
(2008).


FINDINGS OF FACT

1.  For the period prior to November 26, 2003, the veteran's 
coronary artery disease is not shown to be manifested by more 
than one episode of acute congestive heart failure in the 
past year; workload of greater than 3 metabolic equivalents 
(METs) but not greater than 5 METs that results in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

2.  For the period beginning November 26, 2003, the veteran's 
coronary artery disease is not shown to be manifested by 
chronic congestive heart failure; a workload of 3 METs or 
less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  For the period prior to November 26, 2003, the criteria 
for the assignment of a disability rating in excess of 30 
percent for coronary artery disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (1997); 38 C.F.R. § 4.104, Diagnostic Code 7005 
(2008).

2.  For the period beginning November 26, 2003, the criteria 
for the assignment of a disability rating in excess of 60 
percent for coronary artery disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (1997); 38 C.F.R. § 4.104, Diagnostic Code 7005 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).
The evaluation of the same disability under various diagnoses 
is to be avoided.  
38 C.F.R. § 4.14 (2008).  However, § 4.14 does not preclude 
the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)). 

Analysis

In the present case, the RO has evaluated the veteran's 
service-connected CAD at the 60 percent rate under 38 C.F.R. 
§ 4.104, Diagnostic Code 7005.  The criteria of this 
diagnostic code have been substantially revised during the 
pendency of this appeal.

Prior to January 12, 1998, a 30 percent evaluation for 
arteriosclerotic heart disease was to be assigned following 
typical coronary occlusions or thrombosis, or with a history 
of a substantiated anginal attack, with ordinary manual labor 
feasible.  A 60 percent evaluation was warranted following a 
typical history of acute coronary occlusion or thrombosis, or 
with a history of a substantiated repeated anginal attack, 
with more than light manual labor not feasible.  A 100 
percent evaluation was assigned in two circumstances.  First, 
this evaluation was warranted during and for six months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  Alternatively, this 
evaluation was assigned after six months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment 
precluded.

Effective from January 12, 1998, a 30 percent evaluation is 
warranted for cases of arteriosclerotic heart disease where a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or with evidence of cardiac hypertrophy or dilatation on 
electro-cardiogram, echocardiogram, or x-ray.  A 60 percent 
evaluation is in order for cases with more than one episode 
of acute congestive heart failure in the past year; a 
workload of greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  A 100 percent evaluation contemplates 
chronic congestive heart failure; a workload of 3 METs or 
less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

Note 2 of the current provisions of 38 C.F.R. § 4.104 
reflects that one MET (metabolic equivalent) is the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 milliliters per kilogram of body weight per 
minute. When the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.

The Board finds that the veteran is not entitled to more than 
a 60 percent evaluation for his service-connected CAD under 
the old or new criteria for Diagnostic Code 7005.

At the time of his separation in 1989, the veteran underwent 
a cardiac workup which revealed mild cardiomegaly by X-ray 
and some nonspecific ST changes inferiorly and anteriorly.  
The assessment was nonspecific ST-T changes.  

A hospital summary from Shallow Community Hospital shows that 
the veteran was admitted in October 1989 for complaints of 
substantial discomfort radiating into his shoulders and jaw.  
A cardiac catheterization demonstrated inferior myocardial 
infarction and lesions in the anterior descending and 
circumflex vessels.  The right coronary artery was diffusely 
narrowed.  The veteran was discharged home in November 1989 
with a final diagnosis of coronary arteriosclerotic heart 
disease with acute inferior myocardial infarction.

On VA examination in December 1989, the veteran was again 
diagnosed with arteriosclerotic heart disease.

In a January 1990 rating decision, the RO granted the veteran 
service connection for coronary arteriosclerotic heart 
disease, status post myocardial infarction.  A noncompensable 
evaluation was assigned from August 1, 1989, a 100 percent 
evaluation was assigned from October 30, 1989, and a 30 
percent evaluation was assigned effective May 1, 1990.

In response to his claim for an increased rating filed in 
September 2001, the veteran was afforded a VA examination in 
August 2002.  At that time, the veteran denied any dizziness, 
angina or syncope.  He also reported that he was unable to 
tolerate walking more than one half mile before his legs 
would give way.  He also reported that he was unable to 
maintain an erection.  The examiner also noted the veteran's 
report that he was working part-time doing odd jobs and 
working for a merchandising company doing storage of the 
store.  The veteran also claimed that he was unable to lift 
more than a bottle of shampoo due to his heart condition.  
However, the Board notes that there is no evidence of record 
to substantiate this claim.  

A stress echocardiogram conducted in conjunction with the VA 
examination showed METS level of 10.1, exercise duration of 
8, maximum heart rate of 115.  Abnormal rest echocardiogram 
demonstrated no new wall motion abnormality to suggest 
ischemia.

Outpatient treatment records from the VA Medical Center in 
Atlanta, Georgia dated from March 1990 to December 2002 show 
that the veteran underwent bypass surgery in October 1995.  
Treatment records from 2002 show the veteran's heart disease 
was noted to be stable, but the veteran was still considered 
status post coronary artery bypass grafting.  

In a January 2003 rating decision, the RO granted the veteran 
a temporary 100 percent rating from October 16, 1995 due to 
his convalescence following his bypass surgery performed on 
that date.  The 30 percent rating was continued effective 
December 1, 1996.

In a March 2003 statement, the veteran claimed that he was 
experiencing more problems since his October 1995 bypass 
surgery, including pain in both legs when walking and an 
inability to walk for long periods; his feet, legs, hand and 
arms going to sleep while in bed; cramps in his feet and legs 
while sleeping; soreness in shoulder and arm muscles; 
inability to work in heat or cold; inability to stand for 
long periods of time; inability to bend over and pick things 
up; continuous soreness in left chest muscle; loss of feeling 
in shin of left leg; and bouts of depression.

In his April 2003 notice of disagreement, the veteran claimed 
to be experiencing continuous problems with numbness in his 
arms and periodic headaches.

In a July 2003 statement, the veteran again claimed that he 
was having more problems since the October 1995 bypass 
surgery.  Specifically, he claimed that he had been 
experiencing bouts of fatigue in the afternoon since May 2003 
and that he no longer had the stamina he did before the 
surgery.  He also claimed to have experienced a reduction in 
his ability to do manual labor.  In addition, the veteran 
claimed that while he was in the hospital in October 1995, he 
had an infection which was preventing his incisions from 
healing properly and consequently, his release was delayed.  
He also stated that since the surgery, he's had skin 
problems, and cuts and sores do not heal as fast as they used 
to.

During a DRO Conference in October 2003, the veteran 
requested that a new VA examination be scheduled to evaluate 
his heart condition.

On VA examination in November 2003, the veteran complained of 
dyspnea and fatigue and denied angina, dizziness or syncope.  
He also denied any congestive heart failure or acute 
rheumatic heart disease.  The examiner noted that the 
veteran's estimated activity level was approximately 5 METS.  
A stress test was cancelled because the veteran could not 
walk due to hip arthralgia.  There was no hyperthyroid heart 
disease.  With regard to evidence of congestive heart 
failure, there were no rales, edema or liver enlargement.  
There was no evidence of cardiomegaly on X-ray.  An 
echocardiogram showed normal valves, a normal sized left 
atrial aortic root, a normal sized right ventricle with 
normal contractility and a normal sized left ventricle, with 
an estimated left ventricular ejection fraction around 50 
percent.  The veteran also reported that he could not perform 
as much manual labor around the house as he used to due to 
his heart condition, but that his heart condition did not 
affect his part-time jobs.  

In a December 2003 addendum to the November 2003 VA 
examination, the examiner was asked to clarify his findings 
with regard to the veteran's ejection fraction.  The examiner 
explained that because of the way the reports are done, an 
exact estimation would be impossible to make.  

In a March 2005 rating decision, the RO granted the veteran 
an increased rating for his service-connected coronary 
arteriosclerotic heart disease, status post myocardial 
infarction.  An evaluation of 60 percent was assigned, 
effective November 26, 2003.  The RO found that because the 
estimates provided during the November 2003 VA examination 
were on the borderline between a 30 percent and 60 percent 
rating, and the VA examiner was unable to clarify the 
findings to a more definite level, reasonable doubt should be 
resolved in the veteran's favor and the higher evaluation of 
60 percent assigned.

In a March 2007 remand, the Board noted that VA treatment 
records from January 2005, September 2004 and March 2005 were 
not associated with the veteran's claims file.  The Board 
also noted that in January 2003 VA treatment records, the 
veteran denied that his heart condition affected his part-
time jobs, but that since that time, he had stopped working, 
explaining that he experienced dizziness when doing 
repetitive lifting or pushing.  Consequently, the Board 
remanded the veteran's claim, directing the RO to attempt to 
obtain the missing VA treatment records and to schedule the 
veteran for another VA examination to determine the current 
condition of his disability.  

Outpatient treatment records from the VA Medical Center in 
Atlanta and Nashville show the veteran's ejection fraction at 
40 percent, with moderate to severe posterior wall 
hypokinesis.

During his most current VA examination in February 2008, the 
veteran denied any chest pains.  He reported that he could 
walk for about a quarter of a mile at his own pace, very 
slowly, but that he was unable to go up a hill or a flight of 
stairs.  Examination of his heart at that time showed blood 
pressure of 112/62 and normal heart sounds with no murmurs.  
Electrocardiogram showed sinus bradycardia, but otherwise, 
normal.  The examiner noted that the veteran had an exercise 
capacity of not more than 4-5 minutes since he could only 
walk for about a quarter of a mile at his own pace without 
having shortness of breath.  The veteran was not a candidate 
for a stress test at that time because of neuropathy 
involving his feet and legs and because of his history of 
shortness of breath on mild exertion.  The veteran's 
diagnosis of status post coronary artery bypass graft surgery 
was continued.

Period prior to November 26, 2003

For the period prior to November 26, 2003, the veteran's 
heart disability is rated as 30 percent disabling under the 
old criteria for Diagnostic Code 7005.  However, as the 
veteran's claim for an increased rating was not received 
until September 2001, only the revised rating criteria for 
Diagnostic Code 7005 will be used to rate his heart 
disability at this time.

A rating in excess of 30 percent under the revised Diagnostic 
Code 7005 requires evidence of more than one episode of acute 
congestive heart failure in the past year; a workload of 
greater than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  

The evidence of record shows that prior to November 26, 2003, 
the veteran was diagnosed with arteriosclerotic heart 
disease, but besides a period of convalescence from October 
16, 1995 to December 1, 1996 due to coronary bypass surgery, 
his heart disease was stable and he was working part-time as 
a stock clerk at a merchandising company.  Furthermore, he 
was shown on VA examination to have a workload of 10.1 METS, 
and VA outpatient treatment records show that besides his 
period of convalescence from October 16, 1995 to December 1, 
1996 due to coronary bypass surgery, his heart disability was 
noted to be stable.  Accordingly, a rating higher than 30 
percent is not warranted for the period prior to November 26, 
2003.
Period beginning November 26, 2003

For the period beginning November 26, 2003, the veteran's 
heart disability is rated as 60 percent disabling under the 
revised criteria for Diagnostic Code 7005.

In order for the veteran to receive a rating higher than 60 
percent under the revised Diagnostic Code 7005, there must be 
evidence of chronic congestive heart failure; a workload of 3 
METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.

On VA examination in November 2003, the veteran had an 
estimated activity level of approximately 5 METS and 
echocardiogram results showed an ejection fraction of about 
50 percent.  Furthermore, VA outpatient treatment records 
showed and ejection fraction of 40 percent.  In addition, 
electrocardiogram results during the most recent VA 
examination in February 2008 were normal.  Accordingly, the 
Board finds that a rating in excess of 60 percent for the 
period beginning November 26, 2003 is not warranted.


ORDER

For the period prior to November 26, 2003, a rating in excess 
of 30 percent for coronary arteriosclerotic heart disease, 
status post myocardial infarction is denied.

For the period beginning November 26, 2003, a rating in 
excess of 60 percent for coronary arteriosclerotic heart 
disease, status post myocardial infarction is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


